Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 Response to Amendment
This action is in response to the amendment filed on 5/16/2022, wherein:
	Claims 1, 3-6, 8-12, and 21-30 are currently pending;
	Claims 1, 3-6, and 11 have been amended; 
	Claims 2, 7, and 13-20 have been cancelled; and
	Claims 21-30 have been newly added. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art is best exemplified by US 3596854 to Haney, Jr. In view of the Applicant’s Remarks filed on 5/15/2022 which are found to be persuasive, it would require impermissible hindsight to modify Haney to achieve the claimed invention. It is further noted that a “volute” is defined by Merriam-Webster Dictionary as “1: a spiral or scroll-shaped form.” As seen in Figures 5-9 of the present application which illustrates the vortex generator in cross sectional views, the volute vane forming the volute fluid flow passageway extends across the diameter of the cavity such that the fluid must flow in a spiral manner down the channel formed between the housing inner surface and the outer surfaces of the vane. As pointed out with respect to Haney, the swirler (28) in Figure 7 does not extend all the way across the diameter and furthermore does not make at least one revolution such that even if the vane thereof, which essentially forms a thread extending from the surface, was considered to create at least a partial flow path between the adjacent vanes, it does not take the form of a spiral which by definition requires more than one revolution about a central point. Similarly, it would be impermissible hindsight to combine the spiral vane (21) of Figure 8 in combination with the swirler of Fig. 7 to achieve the claimed invention as there is no teaching, suggestion, or motivation to combine the forward opening embodiment of Figure 7 with the spiral vane of Figure 8 such that it extends along the length of the cavity between the opening and outlet of the housing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647